                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                           CHAPTER 13

DESIREE E. RHYMER,                               CASE NO.
aka DESIREE E. RHYMER-WOOD,
aka DESIREE ELIZABETH RHYMER,                     X ORIGINAL PLAN
aka DESIREE ELIZABETH                               AMENDED PLAN (Indicate 1st , 2nd , 3rd
RHYMER-WOOD,                                          , etc.)
aka DESIREE E. WOOD,                                Number of Motions to Avoid Liens
                                                    Number of Motions to Value Collateral
Debtors

                                       CHAPTER 13 PLAN

                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if neither
box is checked, the provision will be ineffective if set out later in the plan.

1 The plan contains nonstandard provisions, set out in § 9,           Included       Not
  which are not included in the standard plan as approved by                         Included
  the U.S. Bankruptcy Court for the Middle District of
  Pennsylvania.
2 The plan contains a limit on the amount of a secured claim,        Included        Not
  set out in § 2.E, which may result in a partial payment or no                      Included
  payment at all to the secured creditor.
3 The plan avoids a judicial lien or nonpossessory,                   Included       Not
  nonpurchase-money security interest, set out in § 2.G.                             Included

                             YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely
written objection. This plan may be confirmed and become binding on you without further notice or
hearing unless a written objection is filed before the deadline stated on the Notice issued in
connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income

        1. To date, the Debtor paid $0.00 (enter $0 if no payments have been made to the Trustee to
date). Debtor shall pay to the Trustee for the remaining term of the plan the following payments. If
applicable, in addition to monthly plan payments, Debtor shall make conduit payments through the
Trustee as set forth below. The total base plan is $13,200.00, plus other payments and property
stated in § 1B below:




 Case 5:18-bk-04471-HWV          Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                 Desc
                                 Main Document    Page 1 of 9
   Start           End               Plan           Estimated          Total             Total
  mm/yyyy         mm/yyyy          Payment           Conduit          Monthly          Payment
                                                    Payment           Payment         Over Plan
                                                                                         Tier
11/2018         10/2019          $100.00          N/A              $100.00           $ 1,200.00
11/2019         10/2023          $250.00          N/A              $250.00           $12,000.00

                                                                           Total $13,200.00
                                                                       Payments:

        2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the
Trustee that a different payment is due, the Trustee shall notify the Debtor and any attorney for the
Debtor, in writing, to adjust the conduit payments and the plan funding. Debtor must pay all post-
petition mortgage payments that come due before the initiation of conduit mortgage payments.

       3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform
   to the terms of the plan.

       4. CHECK ONE: ( ) Debtor is at or under median income. If this line is checked, the
                      rest of § 1.A.4 need not be completed or reproduced.

                            ( X ) Debtor is over median income. Debtor calculates that a minimum
                            of $0.00 must be paid to unsecured, non-priority creditors in order to
                            comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

       1. The Debtor estimates that the liquidation value of this estate is $0,00. (Liquidation value
          is calculated as the value of all non­exempt assets after the deduction of valid liens and
          encumbrances and before the deduction of Trustee fees and priority claims.)

       Check one of the following two lines.

          X    No assets will be liquidated. If this line is checked, the rest of § 1.B need not be
               completed or reproduced.

       ___     Certain assets will be liquidated as follows:


       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan
          proceeds in the estimated amount of $_______ from the sale of property known and
          designated as ___________. All sales shall be completed by ___________, 20____. If
          the property does not sell by the date specified, then the disposition of the property shall
          be as follows: _______________.



                                                   2


 Case 5:18-bk-04471-HWV           Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                  Desc
                                  Main Document    Page 2 of 9
        3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as
           follows: ___________________________________

2. SECURED CLAIMS.

   A. Pre-Confirmation Distributions. Check one.

    X      None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

   ___     Adequate protection and conduit payments in the following amounts will be paid by the
           Debtor to the Trustee. The Trustee will disburse these payments for which a proof of
           claim has been filed as soon as practicable after receipt of said payments from the
           Debtor.

                   Name of Creditor                           Last Four Digits       Estimated
                                                                of Account           Monthly
                                                                 Number              Payment


        1. The Trustee will not make a partial payment. If the Debtor makes a partial plan
           payment, or if it is not paid on time and the Trustee is unable to pay timely a payment
           due on a claim in this section, the Debtor’s cure of this default must include any
           applicable late charges.

        2. If a mortgagee files a notice pursuant to Bankr. Rule 3002.1(b), the change in the
           conduit payment to the Trustee will not require modification of this plan.

   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other
      Direct Payments by Debtor. Check one.

           None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

    X      Payments will be made by the Debtor directly to the creditor according to the original
           contract terms, and without modification of those terms unless otherwise agreed to by
           the contracting parties. All liens survive the plan if not avoided or paid in full under the
           plan.

    Name of Creditor                      Description of Collateral       Last Four
                                                                           Digits of
                                                                           Account
                                                                           Number
                                  st
M&T Bank                         1 Mortgage on Debtor’s residence.      4102
Ford Motor Credit                Auto Loan – 2016 Ford Explorer         0438
BB&T Loan Services               Auto Loan – 2015 Ford Escape – Paid by 1001
                                 Debtor’s estranged husband.
TD Auto Finance                  Auto Loan – 2013 Buick Encore – Paid   7309
                                 by Debtor’s daughter.

                                                   3


 Case 5:18-bk-04471-HWV          Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                  Desc
                                 Main Document    Page 3 of 9
 C. Arrears, including, but not limited to, claims secured by Debtor’s principal residence.
    Check one.

   X    None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

 ___    The Trustee shall distribute to each creditor set forth below the amount of arrearages in
        the allowed proof of claim. If post-petition arrears are not itemized in an allowed claim,
        they shall be paid in the amount stated below. Unless otherwise ordered, if relief from
        the automatic stay is granted as to any collateral listed in this section, all payments to the
        creditor as to that collateral shall cease, and the claim will no longer be provided for
        under § 1322(b)(5) of the Bankruptcy Code:

Name of Creditor             Description of          Estimated        Estimated     Estimated
                              Collateral            Pre-petition        Post-       Total to be
                                                     Arrears to        petition      paid in
                                                     be Cured         Arrears to       plan
                                                                      be Cured


 D. Other secured claims (conduit payments, claims for which a § 506 valuation is not
    applicable, etc.)

   X    None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

 ___    The claims below are secured claims for which a § 506 valuation is not applicable, and
        can include: (1) claims that were either (a) incurred within 910 days of the petition date
        and secured by a purchase money security interest in a motor vehicle acquired for the
        personal use of the Debtor, or (b) incurred within 1 year of the petition date and secured
        by a purchase money security interest in any other thing of value; (2) conduit payments;
        or (3) secured claims not provided for elsewhere.

        1. The allowed secured claims listed below shall be paid in full and their liens retained
           until completion of payments under the plan.

        2. In addition to payment of the allowed secured claim, present value interest pursuant
           to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
           below. If the claimant included a different interest rate or amount for present value
           interest in its proof of claim, the court will determine the present value interest rate
           and amount at the confirmation hearing.

        3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
           payments on the claim shall cease.

 Name of Creditor       Description of Collateral        Principal      Interest    Total to be
                                                         Balance of      Rate        Paid in
                                                           Claim                       Plan


                                                4


Case 5:18-bk-04471-HWV         Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                  Desc
                               Main Document    Page 4 of 9
 E. Secured claims for which a § 506 valuation is applicable. Check one.

  X      None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

 ___     Claims listed in the subsection are debts secured by property not described in § 2.D of
         this plan. These claims will be paid in the plan according to modified terms, and liens
         retained until entry of discharge. The excess of the creditor’s claim will be treated as an
         unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the “Modified
         Principal Balance” column below will be treated as an unsecured claim. The liens will be
         avoided or limited through the plan or Debtor will file an adversary action (select
         method in last column). To the extent not already determined, the amount, extent or
         validity of the allowed secured claim for each claim listed below will be determined by
         the court at the confirmation hearing. Unless otherwise ordered, if the claimant notifies
         the Trustee that the claim was paid, payments on the claim shall cease.

Name of Creditor            Description of          Modified      Interest  Total   Plan or
                             Collateral             Principal      Rate    Payment Adversary
                                                    Balance                         Action


 F. Surrender of Collateral. Check one.

  X      None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

         The Debtor elects to surrender to each creditor listed below the collateral that secures the
         creditor’s claim. The Debtor requests that upon confirmation of this plan the stay under
         11 U.S.C. §362(a) be terminated as to the collateral only and that the stay under §1301
         be terminated in all respects. Any allowed unsecured claim resulting from the
         disposition of the collateral will be treated in Part 4 below..

       Name of Creditor                   Description of Collateral to be Surrendered



 G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
    one.

  X      None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.




                                                5


Case 5:18-bk-04471-HWV         Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                 Desc
                               Main Document    Page 5 of 9
  ___    The Debtor moves to avoid the following judicial and/or nonpossessory, non-purchase
         money liens of the following creditors pursuant to § 522(f) (this § should not be used for
         statutory or consensual liens such as mortgages).

     The name of the holder of the lien.
     A description of the lien. For a judicial
     lien, include court and docket number.
     A description of the liened property.
     The value of the liened property.
     The sum of senior liens.
     The value of any exemption claimed.
     The amount of the lien.
     The amount of lien avoided.

3. PRIORITY CLAIMS.

  A. Administrative Claims

     1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
        the United States Trustee.

     2. Attorney’s fees. Complete only one of the following options:

         a. In addition to the retainer of $0.00 already paid by the Debtor, the amount of
            $4,000.00 in the plan. This represents the unpaid balance of the presumptively
            reasonable fee specified in L.B.R. 2016-2(c); or

         b. $___________ per hour, with the hourly rate to be adjusted in accordance with the
            terms of the written fee agreement between the Debtor and the attorney. Payment of
            such lodestar compensation shall require a separate fee application with the
            compensation approved by the Court pursuant to L.B.R. 2016-2(b).

     3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
               Check one of the following two lines.

          X     None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                reproduced.

         ___    The following administrative claims will be paid in full.

            Name of Creditor                             Estimated Total Payment




                                                 6


Case 5:18-bk-04471-HWV          Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10               Desc
                                Main Document    Page 6 of 9
  B. Priority Claims (including, but not limited to, Domestic Support Obligations other
     than those treated in § 3.C below). Check one of the following two lines.

     X None. If “None” is checked, the rest of § 3.B need not be completed or reproduced.

     ___    Allowed unsecured claims, including domestic support obligations, entitled to
            priority under § 1322(a) will be paid in full unless modified under § 10.

           Name of Creditor                                Estimated Total Payment


  C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
     U.S.C. §507(a)(1)(B). Check one of the following two lines.

      X     None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.

     ___    The allowed priority claims listed below are based on a domestic support obligation
            that has been assigned to or is owed to a governmental unit and will be paid less than
            the full amount of the claim. This plan provision requires that payments in § 1.A. be
            for a term of 60 months (see 11 U.S.C. §1322(a)(4)).

           Name of Creditor                                Estimated Total Payment



4. UNSECURED CLAIMS

  A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one of the
     following two lines.

      X     None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.

     ___    To the extent that funds are available, the allowed amount of the following
            unsecured claims, such as co-signed unsecured debts, will be paid before other,
            unclassified, unsecured claims. The claim shall be paid interest at the rate stated
            below. If no rate is stated, the interest rate set forth in the proof of claim shall apply.


 Name of Creditor           Reason for Special           Estimated       Interest     Estimated
                              Classification             Amount of        Rate          Total
                                                          Claim                       Payment


  B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds
     remaining after payment of other classes.



                                                 7


Case 5:18-bk-04471-HWV         Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                   Desc
                               Main Document    Page 7 of 9
5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following
   two lines.

    X       None. If “None” is checked, the rest of § 5 need not be completed or reproduced. ___
                The following contracts and leases are assumed (and arrears in the allowed claim to
            be cured in the plan) or rejected:

 Name of Creditor         Description of        Monthly Interest Estimated              Total  Assume
                         Contract or Lease      Payment  Rate     Arrears                Plan    or
                                                                                       Payment Reject


6. VESTING OF PROPERTY OF THE ESTATE.

    Property of the estate will vest in the Debtor upon

    Check the applicable line:

     X    plan confirmation.
          entry of discharge.
          closing of case:

7. DISCHARGE: (Check one)

    (X)     The debtor will seek a discharge pursuant to § 1328(a).
    ( )     The debtor is not eligible for a discharge because the debtor has previously received a
            discharge described in § 1328(f).

8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the
Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:
Level 1 Adequate protection payments                       $ -0-
Level 2 Debtor’s attorney’s fees.                          $4,000.00
Level 3 Domestic Support Obligations                       $ -0-
Level 4 Priority claims, pro rata                          $ -0-
Level 5 Secured claims, pro rata                           $ -0-
Level 6 Specially classified unsecured claims              $ -0-
Level 7 General unsecured claims                           $8,000.00
Level 8 Untimely filed unsecured claims to which the $ -0-
          debtor(s) has/have not objected.
          Subtotal                                                         $12,000.00
          Trustee Commission (Estimated at 8%)             $1,200.00
          Total                                                            $13,200.00


                                                     8


 Case 5:18-bk-04471-HWV            Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                    Desc
                                   Main Document    Page 8 of 9
If the above Levels are filled in, the rest of § 9 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be determined by the
Trustee using the following as a guide:

Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
one document, not as a plan and exhibit.)


Dated: 10/19/18                           /s/ Vincent Rubino
                                          VINCENT RUBINO, ESQ., Attorney for Debtor

                                          /s/ Desiree Rhymer-Wood
                                          DESIREE E. RHYMER, Debtor



By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                  9


 Case 5:18-bk-04471-HWV          Doc 6 Filed 10/23/18 Entered 10/23/18 10:19:10                 Desc
                                 Main Document    Page 9 of 9
